Citation Nr: 1514959	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  07-35 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for traumatic arthritis, as the residual of a right wrist fracture.

2.  Entitlement to an initial disability rating in excess of 10 percent for right wrist carpal tunnel syndrome, as secondary to a right wrist fracture.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran had active service from March 1967 and March 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida,

When this case was before the Board in July 2011, it was remanded for further development.  It is now before the Board for further appellate action.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2011 remand, the Board stipulated that the AOJ should consider whether to submit the TDIU and increased rating claims to the Director of Compensation and Pension Service for extraschedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).  The AOJ considered whether to submit the TDIU claim to the Director of Compensation and Pension Service for extraschedular evaluation, but the AOJ did not consider whether the Veteran's increased rating claims should be submitted to the Director of Compensation and Pension Service for extraschedular evaluation under 3.321(b).  The Board observes that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, as is the case here, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  For these reasons, a remand is necessary to allow the AOJ to consider whether both increased rating claims should be submitted to the Director of Compensation and Pension Service for extraschedular consideration.

In a May 2012 statement, the Veteran's employer indicated that the Veteran missed work due to his wrist disability.  A letter should be sent to the employer asking him to provide the number of days the Veteran missed from work every month while he was employed and to provide the reason why the Veteran terminated his employment.

The most recent VA treatment record submitted is dated in December 2013.  The Veteran appears to seek regular treatment from VA.  While the case is in remand status, VA treatment records since December 2013 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since December 2013 and associate them with the claims file.

2.  Send a letter to the Veteran's employer who provided the May 2012 statement that asserts that the Veteran missed days from work due to his right wrist disability.  Ask the employer to provide the number of days the Veteran missed from work every month due to his right wrist disability during his employment.  Also, ask the employer to further clarify the reason for the Veteran's termination of employment.  

3.  After the above development has been completed and the employer responds or is given a reasonable time to respond, then consider whether to submit the increased rating claims and TDIU to the Director of Compensation and Pension Service for an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).

An extraschedular rating is based on the fact that the scheduler ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, TDIU on an extraschedular basis merely requires a determination that a particular Veteran is rendered unable to secure or follow substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  Any extra-schedular evaluation must address both 38 C.F.R. 4.16(b) and 38 C.F.R. § 3.321(b).  The Veteran's service-connected disabilities, as well as his employment history, educational vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.

4.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).








